Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on January 12, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
SPECIFICATION
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Electronic Apparatus for Outputting Meaningful Notification Information and Operating Method thereof.”
CLAIM OBJECTIONS
The Office objects to claims 2, 6, 10, and 14 for having the following informalities. 
Appropriate correction is required.
Claim 2
Claim 2 is unclear for two reasons. First, the two “classifying and storing” steps are difficult to read and follow because they are recited together as a single step. Second, the Applicant’s use of the word “as” to conjoin the relationship between the possible determinations for the notification information and the manners of classification and storage is ambiguous, because “as” can mean “while,” “when,” or “because.” 
The Examiner recommends the following corrections:
2. The method of claim 1, further comprising: 
classifying and storing the detected event in a notification output list [[as]] when the notification information is determined to be output; 
classifying and storing the detected event in a notification pending list [[as]] when outputting of the notification information is determined to be suspended; and 
outputting notification information notifying a user about the event classified and stored in the notification output list.
Claim 6
In claim 6, there are three steps that are recited together as though they are all one step: “receiving a user input of selecting an event from the displayed notification output list or the notification pending list and changing a list in which the selected event is to be stored, and storing the selected event in the changed list.”
Claim 10
The objection to claim 10 is the same as the objection to claim 2.
Claim 14
The Office objects to claim 14 for two reasons. The first reason is the same as the one given for claim 6. 
Second, the present continuous tense of the verb “changing” in “changing a list in which the selected” is incorrect in the context of claim 14. It should be replaced with its present simple tense, “change.”
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0041968 A1 (“Cohen”).
Claim 1
Cohen discloses
An operating method of an electronic apparatus, the method comprising: 
“FIGS. 9A–9D contain a flow diagram of a process 900 for presenting notifications, according to some embodiments. Process 900 may be performed at a client device (e.g., client mobile device 102-c).” Cohen ¶ 161.
detecting occurrence of an event in the electronic apparatus;
“The client device receives message information from a server system (902).” Cohen ¶ 161.
and determining whether to output notification information about the detected event using a learning model trained based on a user response pattern in response to a certain event including a certain context.
“When the set of messages include one or more unread priority messages (e.g., messages that satisfy predefined message criteria, as described above with reference to FIGS. 5A–5C), the client device presents a new mail notification. For example, a new mail notification 804 (FIG. 8A) is displayed when unread priority messages are received by the client device.” Cohen ¶ 164.
Accordingly, when the skilled artisan follows Cohen’s instruction to look back at its earlier discussion “above with reference to FIGS. 5A–5C,” Cohen explains that, for each message, the server system extracts various “message signals” (i.e. information about the messages), and then “generates (520) an importance weight for each message signal” using one or more “prediction models.” Cohen ¶ 96. The importance weights in the models are generated and/or updated using machine learning with respect to “behavior-related statistical data, such as the number of messages the user receives, reads or replies to per day, the percentage of messages read or replied to by the user per day and the number of messages marked as important by the user per day.” Cohen ¶ 86.
Claim 2
Cohen discloses the method of claim 1, further comprising: 
classifying and storing the detected event in a notification output list as the notification information is determined to be output and classifying and storing the detected event in a notification pending list as outputting of the notification information is determined to be suspended;
“In some embodiments, the client device locally stores messages received from the server system (960) [and] updates [the] status of the stored messages (962).” Cohen ¶ 181. Note that step 960 of locally storing messages pertains to both the messages classified with the priority status, see Cohen ¶ 181, but also to messages classified with a non-priority status. See Cohen ¶ 182 (referring to “locally stored messages that do not satisfy the predefined message importance criteria”). 
and outputting notification information notifying a user about the event classified and stored in the notification output list.
“[I]n accordance with [a] user command, [the client device] displays message information representing locally stored messages that satisfy the predefined message importance criteria (964).
Claim 3
Cohen discloses the method of claim 2, further comprising: 
receiving a user input in response to the notification information;
“In some embodiment, after the server sends the message (or message information) along with information regarding importance of the message to the user for display, the user can optionally provide feedback data regarding importance of the message or any other messages.” Cohen ¶ 106. 
and training the learning model using, as training data, the detected event and a user response pattern in response to the notification information, 
After collecting the feedback data, the server system 106 “incorporates the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
wherein the user response pattern includes at least one of an input of checking the notification information or an input of deleting the notification information.
Among other things, “the speed with which a user opens a new message, or deletes a message without opening it, is treated as feedback data.” Cohen ¶ 71.
Claim 4
Cohen discloses the method of claim 2, further comprising:
displaying the notification pending list;
“In some embodiments, in accordance with a user command to view non-priority messages, the client device displays one or more locally stored messages that do not satisfy the predefined message importance criteria (966). The client device displays a predefined user interface that displays non-priority messages, with or without displaying priority messages also (e.g., an interface analogous to the user interface shown in FIG. 6B, where messages displayed under the ‘Everything Else’ heading 644 include non-priority messages).” Cohen ¶ 182.
receiving a user input of checking an event included in the notification pending list;
“In some embodiments, server system 106 (FIG. 1A) collects feedback data from the user regarding importance of a respective message. For example . . . the speed with which a user opens a new message, or deletes a message without opening it, is treated as feedback data. In a further example, whether the user, on a mobile device (e.g., a mobile phone), read, replied to, forwarded, labeled, or marked as important or not important, a message is treated as feedback data.” Cohen ¶ 71. 
and training the learning model using, as training data, the checked event and a user response pattern of checking an event included in the notification pending list.
After collecting the feedback data, the server system 106 “incorporates the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
Claim 5
Cohen discloses the method of claim 2, further comprising: 
displaying the notification output list;
At step 904, “the client device presents a new mail notification,” Cohen ¶ 164, and “presenting the new mail notification includes displaying at least one snippet of at least one unread priority message of the one or more unread priority messages (908).” Cohen ¶ 167.
receiving a user input of deleting the event included in the notification output list;
“In some embodiments, server system 106 (FIG. 1A) collects feedback data from the user regarding importance of a respective message. For example . . . the speed with which a user . . . deletes a message without opening it, is treated as feedback data.” Cohen ¶ 71. 
and training the learning model using, as training data, the deleted event and a user response pattern of deleting the event comprised in the notification output list.
After collecting the feedback data, the server system 106 “incorporates the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
Claim 6
Cohen discloses the method of claim 2, further comprising: 
displaying the notification output list and the notification pending list;
As shown in FIG. 6B, the message area of the message application’s user interface concurrently displays message information for the important messages as a first list 632, see Cohen ¶ 110, together with “a third area for displaying a third set of messages” as list 650. Cohen ¶ 116.
receiving a user input of selecting an event from the displayed notification output list or the notification pending list and changing a list in which the selected event is to be stored, 
“In some embodiment, after the server sends the message (or message information) along with information regarding importance of the message to the user for display, the user can optionally provide feedback data regarding importance of the message or any other messages, for example by marking one or more of the messages as ‘important’ or ‘unimportant,’ as illustrated in FIGS. 6E–6F.” Cohen ¶ 106.
and storing the selected event in the changed list;
“In some embodiments, server system 106 collects (562) the optional feedback data from the user regarding importance of the message or any other messages.” Cohen ¶ 106.
and training the learning model using, as training data, the selected event and the list in which the selected event is stored.
Subsequently, the server system “incorporates the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
Claim 7
Cohen discloses the method of claim 1, 
wherein the detecting of the occurrence of the event comprises receiving an event occurring in an external apparatus connected to the electronic apparatus.
“The client device receives message information from a server system (902). The message information represents a set of messages. The client device may communicate (e.g., in a synchronization operation) with a server system (e.g., server system 106) to receive message information representing the set of messages, which includes one or more messages. Typically, the received message information is downloaded by the client device during an automatic synchronization operation or during a synchronization operation that has been manually initiated by a user of the client device.” Cohen ¶ 162.
Claim 8
Cohen discloses the method of claim 1, 
wherein the event comprises at least one of message reception, email reception, a notification generated from an application, or missed call notification reception.
“In some embodiments, the displayed messages are (or include) email messages. Optionally, the displayed message information includes or concerns two or more types of messages, such as two or more of: email messages, chat messages, SMS messages, voice messages, and video messages.” Cohen ¶ 109.
Claims 9–16
Claims 9–16 recite an electronic apparatus configured to perform the same method as set forth in corresponding claims 1–8, and are therefore rejected according to the same findings and rationale as set forth above for those claims. To the extent that claims 9–16 further require the method to be implemented on an electronic apparatus comprising a memory storing one or more instructions and a processor configured to execute the one or more instructions stored in the memory, Cohen likewise discloses the same implementation. See Cohen ¶ 161 (“Process 900 may be performed at a client device (e.g., client mobile device 102-c)”) and ¶¶ 39–40 (describing the client device’s hardware implementation).
Claim 17
Cohen discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the operating method of claim 1 on a computer. See Cohen ¶ 55 and claims 19–26.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/​patents/apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176